People v Jennette (2015 NY Slip Op 08065)





People v Jennette


2015 NY Slip Op 08065


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Tom, J.P., Friedman, Andrias, Gische, Kapnick, JJ.


2075/12 16060 16059

[*1] The People of the State of New York, Respondent, —
vAlvin Jennette, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Miriam Best, J.), rendered on or about June 13, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from
be and the same is hereby affirmed.
ENTERED: NOVEMBER 5, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.